Name: 2002/176/EU: Decision of the Representatives of the Governments of the Member States meeting within the Council of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management
 Type: Decision
 Subject Matter: European construction;  financing and investment;  EU finance;  international affairs;  management
 Date Published: 2002-03-01

 Avis juridique important|42002D01762002/176/EU: Decision of the Representatives of the Governments of the Member States meeting within the Council of 21 February 2002 setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management Official Journal L 060 , 01/03/2002 P. 0056 - 0059Decision of the Representatives of the Governments of the Member States meeting within the Councilof 21 February 2002setting up a Fund for the financing of the Convention on the future of the European Union and laying down the financial rules for its management(2002/176/EU)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL,Having regard to Point III of the Laeken Declaration on the future of the European Union set out in the Annex to the conclusions of the Presidency of the European Council meeting in Laeken on 14 and 15 December 2001 on the decision to convene a Convention on the future of the European Union (hereinafter referred to as "the Convention"),Having regard to the Decision of the Chairman of the Convention to appoint a Secretary-General of that Convention,Whereas:(1) Pursuant to the Laeken Declaration on the future of the European Union, the Convention has a Praesidium assisted by a Secretariat provided by the General Secretariat of the Council.(2) A Fund should be set up to finance the Convention.(3) Financial rules should also be laid down to specify in particular the detailed arrangements for implementing the budget intended to cover the expenditure arising out of the holding of the Convention other than that relating to the infrastructure needed for its operation, and the procedure for presenting and auditing the accounts.(4) On 28 February 2002 the European Parliament, the Council and the European Commission concluded an Interinstitutional Agreement concerning the financing of the Convention on the future of the European Union,HAVE DECIDED AS FOLLOWS:CHAPTER ICreation of the FundArticle 11. A Fund is hereby set up for the financing of the Convention (hereinafter referred to as "the Fund").2. In each Member State, the Fund shall have the most extensive legal capacity accorded to legal persons under its national laws. It may receive gifts, conclude contracts and be a party to legal proceedings. To that end, it shall be represented by the Secretary-General of the Convention.3. The Governments of the Member States shall, with reference to Article 3 of the Protocol on the Privileges and Immunities of the European Communities of 8 April 1965, whenever possible take the appropriate measures to remit or refund the amount of indirect taxes or sales taxes included in the price of movable property or charges for the provision of services, where the Fund makes, for its official use, substantial purchases the price of which includes taxes of this kind. These provisions shall not be applied, however, so as to have the effect of distorting competition within the Communities.Article 2The role of the Fund shall be to collect the revenue and manage the expenditure of the Convention other than that relating to the infrastructure needed for its operation.Article 31. For the purposes of applying this Decision, the budget of the Fund (hereinafter referred to as "the budget") shall be the act adopted by the Representatives of the Governments of the Member States, meeting within the Council, which sets out forecasts of, and authorises in advance, for each financial year, the revenue and expenditure of the Fund.2. The budget shall be adopted on the proposal of the Secretary-General of the Convention and with the agreement of the European Parliament, the Council and the Commission.Article 4A special bank account shall be opened in the name of the Fund. The Secretary-General of the Convention shall be authorised to use this bank account in accordance with Article 16 in order to meet his obligations under this Decision.Article 5The revenue and expenditure shown in the budget shall be in balance.CHAPTER IIFinancial rulesArticle 6This Chapter lays down the detailed rules for establishing and implementing the budget.Article 71. The budget shall be subdivided into Titles and Chapters.2. Appropriations entered in the budget may not be used for purposes other than those specified therein.Article 8Budget appropriations shall be used in accordance with the principles of sound financial management, in particular those of economy and cost-effectiveness.Article 91. No revenue shall be collected and no expenditure effected unless credited to, or charged against, an Article in the budget.2. No expenditure may be committed or authorised in excess of the authorised appropriations.Article 101. All revenue and expenditure shall be entered in full in the budget and in the accounts without any adjustment against each other. Total revenue shall cover total expenditure.2. The first financial year shall run from the day of entry into force of this Decision until 31 December 2002. The second financial year shall run from 1 January 2003 until the Convention's proceedings end.3. The expenditure of a financial year shall be entered in the accounts for that year on the basis of expenditure for which the financial controller received authorisation no later than 31 December and for which the corresponding payments were made by the accounting officer before the following 15 January.4. Without prejudice to Article 11, the allotted appropriations may be used solely to cover expenditure properly entered into and paid under the financial year for which they were granted, and to cover the debts relating to the preceding financial year for which no appropriation was carried forward.Article 111. Appropriations not committed at the end of the first financial year and appropriations in respect of payments still outstanding by virtue of commitments duly entered into before the end of the first financial year shall be carried over automatically to the second financial year.2. For the purpose of implementing the budget, the utilisation of appropriations carried forward shall be shown separately, for each budget Article, in the accounts for the current financial year.CHAPTER IIIImplementation of the budget and accountancyArticle 12The budget shall be implemented in accordance with the principle that the authorising officer and the accounting officer are different individuals. The duties of authorising officer, accounting officer and financial controller shall be mutually incompatible.Article 131. The task of authorising officer for revenue and expenditure shall be carried out by the Secretary-General of the Convention. The authorising officer shall implement the budget within the limits of the appropriations allotted. He may delegate his powers to a member of the Secretariat of the Convention designated by him.2. The authorising officer may decide to make transfers between Chapters within each Title.3. The authorising officer may, with the agreement of the Representatives of the Governments of the Member States meeting within the Council, decide on transfers between Titles. He shall communicate his intention to make such transfers to the European Parliament, the Council and the Commission before he does so. The institutions shall take a position as soon as possible, and if one of them refuses the principle of a transfer within three weeks of the date of the communication, that transfer may not take place.Article 14Internal financial control of the Fund shall be carried out by the Financial Controller of the General Secretariat of the Council, subject to the explicit consent of the Appointing Authority.Article 15The receipt of revenue and the disbursement of expenditure shall be carried out by an accounting officer from Directorate-General A at the General Secretariat of the Council, subject to the explicit consent of the Appointing Authority.Article 16Payments shall be effected through the bank account opened in accordance with Article 4. Bank transfer orders executed pursuant to this Decision shall require the joint signature of the accounting officer and of the assistant to the Secretary-General of the Convention.Article 17The accounts shall be kept by the double-entry method. They shall show all revenue and expenditure.CHAPTER IVPresenting and auditing the accountsArticle 181. The Secretary-General of the Convention shall, within two months of the end of the budget implementation period, draw up a revenue and expenditure account and a balance sheet.2. The revenue and expenditure account shall cover all revenue and expenditure transactions relating to the preceding financial year. It shall be submitted in the same form and following the same subdivisions as the budget.3. An appropriation transfer statement shall be attached to the account.4. The balance sheet shall show the budget assets and liabilities as at the end of the preceding financial year.Article 19The Court of Auditors of the European Communities shall carry out the audit in such a way as to ensure that all Fund revenue has been received and all Fund expenditure incurred in a regular manner in accordance with the financial rules laid down in Chapter II of this Decision.Article 20The revenue and expenditure account, balance sheet and report by the Court of Auditors, accompanied where appropriate by the comments of the Secretary-General of the Convention, shall be submitted within four months of the end of the financial year to the Representatives of the Governments of the Member States, meeting within the Council, and forwarded to the European Parliament, the Council, the Commission and the Praesidium of the Convention. The Representatives of the Governments of the Member States meeting within the Council, with the assent of the European Parliament, the Council and the Commission, shall give a discharge to the Secretary-General of the Convention in respect of the implementation of the budget.Article 21Once the Convention's proceedings are concluded and the accounts for the second financial year have been closed, the budget assets shall be paid into the general budget of the European Union and shared out between sections in proportion to each Institution's contribution to the Fund.Article 22The Secretary-General of the Convention shall report monthly to the Praesidium of the Convention and to the Member States on the revenue and expenditure of the Fund. The report shall be forwarded to the European Parliament, the Council and the Commission.CHAPTER VTravel expenses of the members of the ConventionArticle 23Acting on a proposal from the Secretary-General of the Convention and on the basis of existing practices at the Council, the Praesidium shall adopt a Decision specifying the conditions and practical arrangements for the reimbursement of the travel expenses of the members of the Convention, insofar as these expenses are to be charged to the budget.CHAPTER VIEntry into force and publicationArticle 241. This Decision shall enter into force on the day of its adoption. It shall apply until 31 December 2002.2. When the Interinstitutional Agreement concerning the financing of the Convention on the future of the European Union is extended in accordance with paragraph 9 of that Agreement, this Decision will be extended with effect from 1 January 2003 until the end of the Convention's proceedings by a decision of the Representatives of the Governments of the Member States.Article 25This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 21 February 2002.The PresidentF. J. Conde de Saro